        Case 2:18-cv-00125-ACA Document 44 Filed 11/07/18 Page 1 of 7                    FILED
                                                                                2018 Nov-07 PM 01:17
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

KAORI SCHERER,                        ]
                                      ]
      Plaintiff,                      ]
                                      ]
v.                                    ]      Case No.: 2:18-cv-00125-ACA
                                      ]
CREDIT BUREAU SYSTEMS,                ]
INC., et al.,                         ]
                                      ]
      Defendants.                     ]

                    MEMORANDUM OPINION AND ORDER

      This matter is before the court on Credit Bureau Systems, Inc.’s (“CBS”)

motion to dismiss. (Doc. 34). Plaintiff Kaori Scherer brings this action under the

Fair Credit Reporting Act (“FCRA”), the Fair Debt Collection Practices Act

(“FDCPA”), and various state law theories. (Doc. 32). Ms. Scherer’s claims arise

out of CBS’s alleged reporting of inaccurate information, related to her delinquent

water and sewer services account with the Water Works Board of the City of

Birmingham (“BWWB”). (Id. at 3–5). In its motion to dismiss, CBS argues that

Counts I, II, III, IV, and VII of Ms. Sherer’s amended complaint should be dismissed

because they fail to state a claim under Rule 12(b)(6). (Doc. 34 at 1). The motion

has been fully briefed and the issues are ripe for review. (Doc. 37; Doc. 39). For

the reasons explained below, the court WILL GRANT the motion and WILL

DISMISS Counts I, II, III, IV, and VII against CBS.
        Case 2:18-cv-00125-ACA Document 44 Filed 11/07/18 Page 2 of 7




I.    STANDARD OF REVIEW

      Pursuant to Rule 8(a)(2), a complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Rule 12(b)(6) enables a defendant to move to dismiss a complaint for

“failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

      To survive a motion to dismiss, a complaint must “state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plausible claim for relief

requires “enough fact[s] to raise a reasonable expectation that discovery will reveal

evidence” to support the claim. Twombly, 550 U.S. at 556. A complaint need not

contain detailed factual allegations, but a complaint must contain “more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.” Twombly, 550 U.S. at 555.

      When resolving a motion to dismiss, the court must “accept[] the allegations

in the complaint as true and constru[e] them in the light most favorable to the

plaintiff.” Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d 1291, 1297 (11th Cir. 2015)

(quoting Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003) (per curiam)).

                                          2
        Case 2:18-cv-00125-ACA Document 44 Filed 11/07/18 Page 3 of 7




II.   BACKGROUND

      The facts of this case are relatively simple. In the light most favorable to Ms.

Sherer, they are as follows. In April 2014, Ms. Scherer was in the process of

purchasing a home in Vestavia, Alabama. (Doc. 32 at 3). Ms. Scherer established

a water and sewer services account with BWWB to inspect the property prior to

closing. (Id.). This was Ms. Sherer’s first and only account with BWWB as to this

property. (Id.). Upon purchasing the home in June 2014, Ms. Scherer claims that

she continued to pay her monthly bill as each invoice became due. (Id.). However,

sometime after purchasing the home, Ms. Sherer’s account was referred by BWWB

to CBS for collection of an outstanding balance. (Id.).

      In June 2016, CBS began collection activities against Ms. Sherer by reporting

the debt to various credit bureaus, including Equifax and Experian Information

Services, Inc. (“Experian”). (Id. at 3–4). Ms. Sherer maintains that BWWB

incorrectly attributed the balance to her account because the account became

delinquent in April 2014—two months before she purchased the property. (Id. at 2–

3). Despite attempting to resolve the dispute with CBS, Equifax, and Experian,

respectively, Ms. Sherer’s efforts ultimately proved unsuccessful. (Id. at 3–5). On

October 20, 2016, IberiaBank informed Ms. Sherer that the disputed debt remained

on her credit file and negatively affected her ability to secure a favorable financing

                                          3
        Case 2:18-cv-00125-ACA Document 44 Filed 11/07/18 Page 4 of 7




offer. (Id. at 4–5). Ms. Sherer claims that as a result of CBS’s wrongful conduct,

“[she] suffered damage[s] including but not limited to loss of credit, loss of the

ability to purchase and benefit from credit as well as mental and emotional pain and

anguish, humiliation and embarrassment.” (Id. at 10).

       Unable to resolve the disputed debt, Ms. Scherer filed this action against

Defendants CBS, Equifax, and BWWB on January 24, 2018. (Doc. 1 at 1–2). In

the complaint, Ms. Sherer asserts state law claims including negligent, reckless, and

wanton debt collection activities; and negligent, reckless, and wanton training and

supervision. (Doc. 1 at 5–11). Ms. Sherer also presents claims for violations of the

FDCPA, 15 U.S.C. §§ 1692 et seq., and the FCRA, 15 U.S.C. §§ 1681 et seq.

(Doc. 1 at 9–11). On August 22, 2018, Ms. Scherer amended the complaint to

include additional facts with respect to the same allegations and claims in the initial

complaint, but in all other respects the two are identical. (Doc. 1; Doc. 32).

III.   DISCUSSION

       In its motion, CBS argues that Ms. Sherer’s state law claims for negligent debt

collection activities (Count I), reckless and wanton debt collection activities (Count

II), negligent training and supervision (Count III), and reckless and wanton training

and supervision (Count IV) are due to be dismissed because they are preempted by

the FCRA (Count VII). (Doc. 34 at 6–11). Ms. Sherer agrees and “concedes to the

                                          4
        Case 2:18-cv-00125-ACA Document 44 Filed 11/07/18 Page 5 of 7




dismissal of her state law claims against Defendant CBS.” (Doc. 37 at 2–3).

Accordingly, the court finds that Ms. Sherer has abandoned these claims and WILL

DISMISS Counts I–IV of the amended complaint against CBS.

      CBS also argues that Ms. Sherer’s claim for violations of the FDCPA (Count

VII) should be dismissed as time-barred. (Doc. 34 at 5–6). The court agrees.

Dismissal based on a statute of limitations defense “may be raised in a motion to

dismiss for failure to state a claim for which relief can be granted under Fed. R. Civ.

P, 12(b)(6), when failure to comply with the statute of limitations is plain on the face

of the complaint.” Foster v. Savannah Comm., 140 Fed. Appx. 905, 907 (11th Cir.

2005) (citing AVCO Corp. v. Precision Air Parts, Inc., 676 F.2d 494, 495 (11th Cir.

1982)). Under the FDCPA, Ms. Sherer’s claim is subject to a one-year statute of

limitations. 15 U.S.C. § 1692k(d) (An action to enforce any liability under the

FDCPA “may be brought . . . within one year from the date on which the violation

occurs.”).

      Ms. Scherer alleges that her injury occurred sometime after the BWWB

account became delinquent in April 2014. (Doc. 32 at 3–4). And she acknowledges

that the limitations period ran on January 24, 2018. (Doc. 37 at 6–7). Therefore, the

court finds that any claims arising from: (1) CBS’s reporting of the alleged debt on

Ms. Sherer’s credit file with Equifax and Experian in June 2016 (doc. 32 at 3–4),

                                           5
         Case 2:18-cv-00125-ACA Document 44 Filed 11/07/18 Page 6 of 7




and (2) the resulting unfavorable financing offers she received after meeting with

IberiaBank on October 20, 2016 (id. at 4–5), are time-barred from the face of the

complaint.

       Nonetheless, Ms. Sherer maintains that she “may still have a viable claim for

those actions that take place inside of the statute of limitations period.” (Doc. 37

at 7). Specifically, Ms. Sherer contends that after April 5, 2017, “CBS purportedly

reinvestigated and verified the alleged debt.” (Id. at 6–7). However, this allegation

is not included in the amended complaint and the court will not consider these facts

in ruling on the motion to dismiss. Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949,

959 (11th Cir. 2009). Accordingly, the court WILL GRANT CBS’s motion with

respect to Count VII because Ms. Sherer has failed to allege a plausible claim against

CBS under the FDCPA.

IV.    CONCLUSION

       Because Ms. Sherer abandons her state law claims against CBS and the

alleged violations of the FDCPA are time-barred under the applicable one-year

statute of limitations, the court GRANTS CBS’s motion and DISMISSES Counts

I, II, III, IV, and VII.




                                          6
 Case 2:18-cv-00125-ACA Document 44 Filed 11/07/18 Page 7 of 7




DONE and ORDERED this November 7, 2018.



                          _________________________________
                          ANNEMARIE CARNEY AXON
                          UNITED STATES DISTRICT JUDGE




                              7
